                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS                               DEL


                                                                                  4
                                                                                                   7



UNITED STATES OF AMERICA,
                                  SAN ANTONIO DIVISION
                                                                            rSI,N  bC u
                                                                                                            Coj
                                               §                                              Lt       ry
v.                                            §       Case No. SA:12-CR-0066 (01) FB

KEVIN TONDRE


                         ORDER REVOKING SUPERVISED RELEASE
                          AND RESENTENCING THE DEFENDANT



       On the 6th day of December, 2018 came on to be considered the United States' Motion to

Revoke the defendant's Supervised Release [doc. #43]. After due hearing, including

consideration of all statutorily-required factors and revocation policy statements, the Court finds

that the defendant has violated conditions of his supervised release as alleged by the United

States, and that the ends ofjustice and the best interests of the public will not be served by

continuing the defendant on supervised release. Accordingly, for reasons pronounced at

sentencing and set forth in the motion to revoke,

       IT IS ORDERED by the Court that the United States' Motion to Revoke the defendant's

Supervised Release [doc. #43] is GRANTED. The terms of supervised release originally

imposed on October 26, 2012 is hereby revoked and set aside pursuant to 18 U.S.C.         §


3583(e)(3), (g)(1), and (g)(4).

       ITIS NOW THE ORDER AND SENTENCE of this Court that the defendant is
remanded to the custody of the Federal Bureau of Prisons to be imprisoned for a term of Time

Already Served.    The Court entered an Order releasing the defendant to the custody of the

United States Probation Office, if there were no pending detainers as to this defendant.
       ITIS   FURTHER ORDERED that upon release from imprisonment, the defendant shall

commence serving, as of December 6, 2018, a supervised release term of six (6) years. The

defendant shall comply with all previously imposed supervised release conditions and the

following additional condition:

       1.   The Defendant shall participate in an out-patient substance abuse treatment program

andfollow the rules and regulations of that program. The program may include testing and

examination during and after program completion to determine     fthe defendant has reverted to
the use of drugs. The probation officer shall supervise the participation in the program

(provider, location, modality, duration, intensity, etc.). During treatment, the dfendant shall

abstain from the use ofalcohol and any and all intoxicants. The defendant shall pay the costs of

such treatment ffinancially able.



                Signed this                   day of December, 2018.




                                             FRED BIERY
                                             UNITED STATES DISTRICT JUDGE
